1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                         CENTRAL DISTRICT OF CALIFORNIA
8
9
10    EMANUEL DIAZ,                                Case No. CV 17-8264-AB (KK)
11                             Plaintiff,
12                        v.                       ORDER ACCEPTING FINDINGS
                                                   AND RECOMMENDATION OF
13    BOOTH MAHOOD, ET AL.,                        UNITED STATES MAGISTRATE
                                                   JUDGE
14                             Defendant(s).
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
18   Complaint, the relevant records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. No objections have been filed. The Court accepts
20   the findings and recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
22   action without prejudice and without leave to amend.
23   Dated: December 10, 2018
24
                                               HONORABLE ANDRÉ BIROTTE, JR.
25                                             United States District Judge
26
27
28
